DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following grammatical informality: “includes has”.  This objection may be overcome by deleting “has” in line 2 of claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiyama (JP 2014-229374).

Regarding claim 1, Ishiyama discloses a method for controlling an X-ray tube (title) including at least one grid electrode (53) arranged between an anode electrode (51) and a cathode electrode (52), the method comprising: focusing, via a focusing unit (with 204), a flow of electrons (pars. 2-3, 26, 36, 45, 47, 52, and 59) from the cathode electrode (52) to the anode electrode (51); applying in a first switching state, a first electrical grid potential to the at least one grid electrode via a switching unit (with Q1 and Q2), to pinch off the flow of electrons between the anode electrode and the cathode electrode (pars. 2-3 and 26: for cut-off voltage); and applying in a second switching state (with Q1 and Q2), a second electrical grid potential to the at least one grid electrode to enable the flow of electrons, at least the second electrical grid potential being provided by the focusing unit (pars. 2-3, 26, 36, 45, 47, 52, and 59).

Regarding claim 2, Ishiyama discloses wherein at least one of the first electrical grid potential and the second electrical grid potential is necessarily a function of an electrical anode-cathode voltage between the anode electrode and the cathode electrode (pars. 2-4 and 26: grid voltage related to tube current which is related to tube voltage).

Regarding claim 3, Ishiyama discloses wherein the focusing of the flow of electrons is regulated via the focusing unit (204).

Regarding claim 4, Ishiyama discloses wherein, for a switchover between the first switching state and the second switching state, an operating voltage for at least one of the switching unit and the focusing unit is adapted (e.g., figs. 7-8).

Regarding claim 5, Ishiyama discloses a circuit arrangement (with 204) for controlling an X-ray tube (title), the X-ray tube (5) including at least one grid electrode (53) arranged between an anode electrode (51) and a cathode electrode (52), the circuit arrangement comprising: a focusing unit (with 204) to focus a flow of electrons from the cathode electrode to the anode electrode (pars. 2-3, 26, 36, 45, 47, 52, and 59); and a switching unit (with Q1 and Q2) to apply a first electrical grid potential, for pinching off the flow of electrons between the anode electrode and the cathode electrode, to the at least one grid electrode in a first switching state (pars. 2-3 and 26: for cut-off voltage), apply, in a second switching state, a second electrical grid potential enabling the flow of electrons (pars. 2-3, 26, 36, 45, 47, 52, and 59), the switching unit (203) and the focusing unit (204) being connected in series (fig. 2).

Regarding claim 12, Ishiyama discloses a capacitor (figs. 7-8: Cg) connected in parallel to at least one of the focusing unit and the switching unit (with Q1).

Regarding claim 13, Ishiyama discloses an X-ray device comprising: an X-ray tube (5), including at least one grid electrode (53) arranged between an anode electrode (51) and a cathode electrode (52); and the circuit arrangement (with 203 and 204), connected via a connecting line (from 203) to the X-ray tube (5) for controlling the X-ray tube (with 204).

Regarding claim 14, Ishiyama discloses a voltage sensor to detect an electrical anode-cathode voltage and to provide a voltage sensor signal for the circuit arrangement (figs. 2 and 11: via 300).

Regarding claim 16, Ishiyama discloses wherein the focusing of the flow of electrons is regulated via the focusing unit (204).

Regarding claim 17, Ishiyama discloses wherein, for a switchover between the first switching state and the second switching state, an operating voltage for at least one of the switching unit and the focusing unit is adapted (e.g., figs. 7-8).

Regarding claim 18, Ishiyama discloses wherein, for a switchover between the first switching state and the second switching state, an operating voltage for at least one of the switching unit and the focusing unit is adapted (e.g., figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama as applied to claim 13 above, and further in view of Steadman Booker et al. (US 2021/0007210; hereinafter Steadman).
Ishiyama discloses claim 13. 
	However, Ishiyama fails to disclose a focusing sensor to detect a focusing of a flow of electrons from the cathode electrode to the anode electrode and to provide a focusing sensor signal for the circuit arrangement.
	Steadman teaches a focusing sensor (with 102) to detect a focusing of a flow of electrons from the cathode electrode (16) to the anode electrode (12) and to provide a focusing sensor signal for the circuit arrangement (22).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ishiyama with the teaching of Steadman, since one would have been motivated to make such a modification for higher quality (Steadman: par. 4).
	
Allowable Subject Matter
Claims 6-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884